                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 JESSICA M. PROANO,

                 Plaintiff,

           vs.                                        CIV. NO. 1:18-CV-00612-KRS

 NANCY A. BERRYHILL,1
 Acting Commissioner of
 Social Security,

                 Defendant.


                                            ORDER

       Upon consideration of Defendant’s Unopposed Motion for Remand Pursuant to Sentence

Four of 42 U.S.C. § 405(g) (ECF No. 22), and good cause appearing,

       IT IS HEREBY ORDERED that the Commissioner’s decision is REVERSED under

sentence four of 42 U.S.C. § 405(g)2 and REMANDED to the Commissioner for further

administrative proceedings.



                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE




       1
          Nancy A. Berryhill became Acting Commissioner of Social Security on
January 23, 2017. Because of the Federal Vacancies Reform Act, Ms. Berryhill briefly resumed
her position as the Deputy Commissioner for Operations (and was identified as such on agency
pleadings) from March 6, 2018, until April 17, 2018; she returned to her role of Acting
Commissioner on April 17, 2018, when the President nominated Andrew M. Saul to be
Commissioner of Social Security. See 5 U.S.C. § 3346(a)(1)-(2).
        2
          The Clerk of the Court will enter a separate judgment pursuant to the Federal Rules of
Civil Procedure, Rule 58.
